P00000123010
P00000123011
P00000123012
P00000123013
P00000123014
P00000123015
P00000123016
P00000123017
P00000123018
P00000123019
P00000123020
P00000123021
P00000123022
P00000123023
P00000123024
P00000123025
P00000123026
P00000123027
P00000123028
P00000123029
P00000123030
P00000123031
P00000123032
P00000123033
P00000123034
P00000123035
P00000123036
P00000123037
P00000123038
P00000123039
P00000123040
P00000123041
P00000123042
P00000123043
P00000123044
P00000123045
P00000123046
P00000123047
P00000123048
P00000123049
P00000123050
P00000123051
P00000123052
P00000123053
P00000123054
P00000123055
P00000123056
P00000123057
P00000123058
P00000123059
P00000123060
P00000123061
P00000123062
P00000123063
P00000123064
P00000123065
P00000123066
P00000123067
P00000123068
P00000123069
P00000123070
P00000123071
P00000123072
P00000123073
P00000123074
P00000123075
P00000123076
P00000123077
P00000123078
P00000123079
P00000123080
P00000123081
P00000123082
P00000123083
P00000123084
P00000123085
P00000123086
P00000123087
P00000123088
P00000123089
P00000123090
P00000123091
P00000123092
P00000123093
P00000123094
P00000123095
P00000123096
P00000123097
P00000123098
P00000123099
P00000123100
P00000123101
P00000123102
P00000123103
P00000123104
P00000123105
P00000123106
P00000123107
P00000123108
P00000123109
P00000123110
P00000123111
P00000123112
P00000123113
P00000123114
P00000123115
P00000123116
P00000123117
P00000123118
P00000123119
P00000123120
P00000123121
P00000123122
P00000123123
P00000123124
P00000123125
P00000123126
P00000123127
P00000123128
P00000123129
P00000123130
P00000123131
P00000123132
P00000123133
P00000123134
P00000123135
P00000123136
P00000123137
P00000123138
P00000123139
P00000123140
P00000123141
P00000123142
P00000123143
P00000123144
P00000123145
P00000123146
P00000123147
P00000123148
P00000123149
P00000123150
P00000123151
P00000123152
P00000123153
P00000123154
P00000123155
P00000123156
P00000123157
P00000123158
P00000123159
P00000123160
P00000123161
P00000123162
P00000123163
P00000123164
P00000123165
P00000123166
P00000123167
P00000123168
P00000123169
P00000123170
P00000123171
P00000123172
P00000123173
P00000123174
P00000123175
P00000123176
P00000123177
P00000123178
P00000123179
P00000123180
P00000123181
P00000123182
P00000123183
P00000123184
P00000123185
P00000123186
P00000123187
P00000123188
P00000123189
P00000123190
P00000123191
P00000123192
P00000123193
P00000123194
P00000123195
P00000123196
P00000123197
P00000123198
P00000123199
P00000123200
P00000123201
P00000123202
P00000123203
P00000123204
P00000123205
P00000123206
P00000123207
P00000123208
P00000123209
P00000123210
P00000123211
P00000123212
P00000123213
P00000123214
P00000123215
P00000123216
P00000123217
P00000123218
P00000123219
P00000123220
P00000123221
P00000123222
P00000123223
P00000123224
P00000123225
P00000123226
P00000123227
P00000123228
P00000123229
P00000123230
P00000123231
P00000123232
P00000123233
P00000123234
P00000123235
P00000123236
P00000123237
P00000123238
P00000123239
P00000123240
P00000123241
P00000123242
P00000123243
P00000123244
P00000123245
P00000123246
P00000123247
P00000123248
P00000123249
P00000123250
P00000123251
P00000123252
P00000123253
P00000123254
P00000123255
P00000123256
P00000123257
P00000123258
P00000123259
P00000123260
P00000123261
P00000123262
P00000123263
P00000123264
P00000123265
P00000123266
P00000123267
P00000123268
P00000123269
P00000123270
P00000123271
P00000123272
P00000123273
P00000123274
P00000123275
P00000123276
P00000123277
P00000123278
P00000123279
P00000123280
P00000123281
P00000123282
P00000123283
P00000123284
P00000123285
P00000123286
P00000123287
P00000123288
P00000123289
P00000123290
P00000123291
P00000123292
P00000123293
P00000123294
P00000123295
P00000123296
P00000123297
P00000123298
P00000123299
P00000123300
P00000123301
P00000123302
P00000123303
P00000123304
P00000123305
P00000123306
P00000123307
P00000123308
P00000123309
P00000123310
P00000123311
P00000123312
P00000123313
P00000123314
P00000123315
P00000123316
P00000123317
P00000123318
P00000123319
P00000123320
P00000123321
P00000123322
P00000123323
P00000123324
P00000123325
P00000123326
P00000123327
P00000123328
P00000123329
P00000123330
P00000123331
P00000123332
P00000123333
P00000123334
P00000123335
P00000123336
P00000123337
P00000123338
P00000123339
P00000123340
P00000123341
P00000123342
P00000123343
P00000123344
P00000123345
P00000123346
P00000123347
P00000123348
P00000123349
P00000123350
P00000123351
P00000123352
P00000123353
P00000123354
P00000123355
P00000123356
P00000123357
P00000123358
P00000123359
P00000123360
P00000123361
P00000123362
P00000123363
P00000123364
P00000123365
P00000123366
P00000123367
P00000123368
P00000123369
P00000123370
P00000123371
P00000123372
P00000123373
P00000123374
P00000123375
P00000123376
P00000123377
P00000123378
P00000123379
P00000123380
P00000123381
P00000123382
P00000123383
P00000123384
P00000123385
P00000123386
P00000123387
P00000123388
P00000123389
P00000123390
P00000123391
P00000123392
P00000123393
P00000123394
P00000123395
P00000123396
P00000123397
P00000123398
P00000123399
P00000123400
P00000123401
P00000123402
P00000123403
P00000123404
P00000123405
P00000123406
P00000123407
P00000123408
P00000123409
P00000123410
P00000123411
P00000123412
P00000123413
P00000123414
P00000123415
P00000123416
P00000123417
P00000123418
P00000123419
P00000123420
P00000123421
P00000123422
P00000123423
P00000123424
P00000123425
P00000123426
P00000123427
P00000123428
P00000123429
P00000123430
P00000123431
P00000123432
P00000123433
P00000123434
P00000123435
P00000123436
P00000123437
P00000123438
P00000123439
P00000123440
P00000123441
P00000123442
P00000123443
P00000123444
P00000123445
P00000123446
P00000123447
P00000123448
P00000123449
P00000123450
P00000123451
P00000123452
P00000123453
P00000123454
P00000123455
P00000123456
P00000123457
P00000123458
P00000123459
P00000123460
P00000123461
P00000123462
P00000123463
P00000123464
P00000123465
P00000123466
P00000123467
P00000123468
P00000123469
P00000123470
P00000123471
P00000123472
P00000123473
P00000123474
P00000123475
P00000123476
P00000123477
P00000123478
P00000123479
P00000123480
P00000123481
P00000123482
P00000123483
P00000123484
P00000123485
P00000123486
P00000123487
P00000123488
P00000123489
P00000123490
P00000123491
P00000123492
P00000123493
P00000123494
P00000123495
P00000123496
P00000123497
P00000123498
P00000123499
P00000123500
P00000123501
P00000123502
P00000123503
P00000123504
P00000123505
P00000123506
P00000123507
P00000123508
P00000123509
P00000123510
P00000123511
P00000123512
P00000123513
P00000123514
P00000123515
P00000123516
P00000123517
P00000123518
P00000123519
P00000123520
P00000123521
P00000123522
P00000123523
P00000123524
P00000123525
P00000123526
P00000123527
P00000123528
P00000123529
P00000123530
P00000123531
P00000123532
P00000123533
P00000123534
P00000123535
P00000123536
P00000123537
P00000123538
P00000123539
P00000123540
P00000123541
P00000123542
P00000123543
P00000123544
P00000123545
P00000123546
P00000123547
P00000123548
P00000123549
P00000123550
P00000123551
P00000123552
P00000123553
P00000123554
P00000123555
P00000123556
P00000123557
P00000123558
P00000123559
P00000123560
P00000123561
P00000123562
P00000123563
P00000123564
P00000123565
P00000123566
P00000123567
P00000123568
P00000123569
P00000123570
P00000123571
P00000123572
P00000123573
P00000123574
P00000123575
P00000123576
P00000123577
P00000123578
P00000123579
P00000123580
P00000123581
P00000123582
P00000123583
P00000123584
P00000123585
P00000123586
P00000123587
P00000123588
P00000123589
P00000123590
P00000123591
P00000123592
P00000123593
P00000123594
P00000123595
P00000123596
P00000123597
P00000123598
P00000123599
P00000123600
P00000123601
P00000123602
P00000123603
P00000123604
P00000123605
P00000123606
P00000123607
P00000123608
P00000123609
P00000123610
P00000123611
P00000123612
P00000123613
P00000123614
P00000123615
P00000123616
P00000123617
P00000123618
P00000123619
P00000123620
P00000123621
P00000123622
P00000123623
P00000123624
P00000123625
P00000123626
P00000123627
P00000123628
P00000123629
P00000123630
P00000123631
P00000123632
P00000123633
P00000123634
P00000123635
P00000123636
P00000123637
P00000123638
P00000123639
P00000123640
P00000123641
P00000123642
P00000123643
P00000123644
P00000123645
P00000123646
P00000123647
P00000123648
P00000123649
P00000123650
P00000123651
P00000123652
P00000123653
P00000123654
P00000123655
P00000123656
P00000123657
P00000123658
P00000123659
P00000123660
P00000123661
P00000123662
P00000123663
P00000123664
P00000123665
P00000123666
P00000123667
P00000123668
P00000123669
P00000123670
P00000123671
P00000123672
P00000123673
P00000123674
P00000123675
P00000123676
P00000123677
P00000123678
P00000123679
P00000123680
P00000123681
P00000123682
P00000123683
P00000123684
P00000123685
P00000123686
P00000123687
P00000123688
P00000123689
P00000123690
P00000123691
P00000123692
P00000123693
P00000123694
P00000123695
P00000123696
P00000123697
P00000123698
P00000123699
P00000123700
P00000123701
P00000123702
P00000123703
P00000123704
P00000123705
P00000123706
P00000123707
P00000123708
P00000123709
P00000123710
P00000123711
P00000123712
P00000123713
P00000123714
P00000123715
P00000123716
P00000123717
P00000123718
P00000123719
P00000123720
P00000123721
P00000123722
P00000123723
P00000123724
P00000123725
P00000123726
P00000123727
P00000123728
P00000123729
P00000123730
P00000123731
P00000123732
P00000123733
P00000123734
P00000123735
P00000123736
P00000123737
P00000123738
P00000123739
P00000123740
P00000123741
P00000123742
P00000123743
